DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 11/19/2021.  Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 9 disclose, “…wherein the tip end part of the vibration suppression arm part is disposed above the cover.”  The Examiner notes that the term “above” is not clearly defined with respect to other components of the invention.  It is recommended that the Applicant amend the claims to clarify where the tip is located or positioned, with respect to the 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyama (U.S. Pub. 20190009723).
Regarding claim 1, Tomiyama discloses a vehicle door mirror (as seen in Fig. 1) comprising a mirror housing 12 that has a mirror housing recess 17 housing a mirror 11, a base member 16 that is configured to be mounted on a side door of a vehicle (via 13, as discussed in para. [0026], lines 1-3), a shaft 26 that is standingly provided on the base member 16 (when assembled, as shown in Fig. 2) so as to pivotably support a base end part of the mirror housing 12, and an electric retraction unit 27 that is disposed between the shaft 26 and the mirror housing 12 so as to pivot the mirror housing 12 around an axis of the shaft 26, the electric retraction unit 27 comprising a gear case 34 which defines a unit constituent member 34a and which surrounds part of the shaft 26 (as seen in Fig. 6) at least three housing fastening parts (see three openings that receive fasteners 63 in Fig. 7) being fastened to the mirror housing 12 and provided integrally with the gear case 34 (as seen in Fig. 7), where a vibration suppression arm part (as seen in Fig. 6 below) is provided integrally with the unit constituent member 34a (as seen in Fig. 6), and has a base part which is integrally and connectedly provided on the gear case 34 (see connection between lower portion of the vibration suppression arm part and the unit constituent member 34a in Fig. 6 below), the vibration suppression arm part extending in a 
	Regarding claim 2, Tomiyama discloses the vehicle door mirror, where the vibration suppression arm part is formed so as to have a bent portion (see L-shaped bend in Fig. 6 below) in an intermediate part thereof (see portion between upper and lower holes in Fig. 6).
	Regarding claim 3, Tomiyama discloses the vehicle door mirror, where a mirror angle adjustment unit 24 that can make the mirror tilt is fixed within the mirror housing 12, and the bent portion is formed so as to bend toward a side on which overlapping the mirror angle adjustment unit 24 is avoided when viewed from a vehicle fore-and-aft direction in a state in which the mirror housing 12 is present at a raised position in which the mirror housing 12 is to protrude sideways from the side door (see discussion in para. [0001], regarding the positioning of the mirror).  
	Regarding claims 4-6, Tomiyama discloses the vehicle door mirror, where a base part of the vibration suppression arm part is provided on the unit constituent member 34 in a vicinity of a specific housing fastening part of the at least three housing fastening parts other than the housing fastening part that is formed in the tip end part of the vibration suppression arm part (as seen in Fig. 6 below), and the specific housing fastening part is fastened to the mirror housing 12 by means of a pair of upper and lower screw members 63.  
Regarding claim 7, Tomiyama discloses the vehicle door mirror, where the gear case 34 has a plurality of engagement claws protruding outwardly and projectingly provided on an upper part thereof (as seen in Fig. 5 below), and where the electric retraction unit 27 further 36 that is removably joined to the gear case 34 so as to cover the gear case 34 from above, and where the cover 36 has a plurality of latching holes (as seen in Fig. 5 below) formed therein which receive the engagement claws of the gear case 34.



    PNG
    media_image1.png
    474
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    740
    722
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 10-12 are allowed.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose where the bent portion of the vibration suppression arm part is formed so as to bend toward a side on which overlapping the mirror angle adjustment unit is avoided when viewed from a vehicle fore-and-aft direction in a state in which the mirror .
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.  The Examiner notes that although the Applicant has amended the claims in order to overcome to reference to Tomiyama, the limitations disclosed in claims 1-7 still appear to read on Tomiyama.  The Examiner recommends that the Applicant make the recommended clarifications to claims 8-9, and incorporate the limitations into independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        24-Feb-22